Case: 14-20683      Document: 00513079100         Page: 1    Date Filed: 06/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20683
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 16, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JULIO ALEMAN TRIANA, also known as Julio Aleman, also known as Julio
Aleman-Triana,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-198-1


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Julio Aleman Triana raises
an argument that he concedes is foreclosed by United States v. Rodriguez, 711
F.3d 541, 562-63 & n.28 (5th Cir. 2013) (en banc), in which we held that the
generic, contemporary definition of “sexual abuse of a minor” does not require
the age of consent to be below 17 years old and does not include the asserted



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20683   Document: 00513079100    Page: 2   Date Filed: 06/16/2015


                               No. 14-20683

age-differential requirement. Accordingly, the unopposed motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




                                    2